UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

____________________________________
                                    :
SALVATORE FERRAGAMO S.P.A.,         :
                                    :
                  Plaintiff,        :
                                    :
            v.                      :                       18 CV 12069-JPO
                                    :
JOHN DOES 1-56,                     :
                                    :
                  Defendants.       :
____________________________________:


                DEFAULT JUDGMENT AND PERMANENT INJUNCTION


       This action was commenced on December 20, 2018, with the filing of a summons and

complaint. A copy of the summons and complaint was served on the defendants by e-mail pursuant

to the Court’s Order [Dkt. 7]. An affidavit of service is on file with the Court [Dkt. 11]. The

Defendants’ Answer or other response to the Complaint was due by no later than twenty-one days

after service of the Complaint, March 1, 2019. [Dkt. 11].

       Plaintiff has not been served with any valid response to the Complaint, no Defendant has

answered, nor has any Defendant requested an extension of time in which to answer, nor has any

counsel made an appearance on any of the Defendants’ behalf. [Dkt. 21, 22, 24].

       Now, the Court, having reviewed the Complaint and other pleadings in the record, the

Declarations of Joseph Gioconda, Esq. (and the exhibits submitted therewith) in support of the

Plaintiff’s Motion for a Default Judgment and Permanent Injunction against the Defendants,

       HEREBY FINDS that Plaintiff has offered evidence that it is the owner of several valid

and enforceable federally registered trademarks (the “Ferragamo Trademarks”), including the

following registrations:
U.S. Registration        Trademark        Registration     International
    Number                                   Date             Classes

   1,016,032        SALVATORE FERRAGAMO   July 15, 1975         18


   1,208,600                              Sept. 14, 1982        26




   1,338,774                              June 4, 1985          18




   1,505,915                              Sept. 27, 1988        18


   1,609,161
                                          Aug. 7, 1990          25



   1,819,930                               Feb. 8, 1994       18, 25




   2,051,981                              April 15, 1997        25




   2,401,250            FERRAGAMO         Nov. 7, 2000          9


   2,421,020            FERRAGAMO         Jan. 16, 2001         35


   2,574,883                              June 4, 2002          9
      2,859,772                                                     July 6, 2004              14




      3,499,389                                                     June 24, 2008           18, 25




      3,673,307                                                     Aug. 25, 2009             35




       FURTHER FINDS THAT, as set forth in the Complaint, Plaintiff has demonstrated that

the Defendants are entities and individuals that operated large, fluid networks of Internet websites,

to offer for sale and/or sell products bearing counterfeits of the Ferragamo Trademarks to

consumers in the United States, in New York and this Judicial District, using various domain

names, many of which incorporated one or more of the Ferragamo Trademarks; and

       FURTHER FINDS THAT each of the Defendants are liable for federal trademark

counterfeiting and infringement under 15 U.S.C. § 1114, false designation of origin under 15

U.S.C. § 1125(a), trademark dilution under 15 U.S.C. § 1125(c), and trademark infringement

and unfair competition in violation of federal and state law; and

       FURTHER FINDS THAT several of the Defendants registered Infringing Domain

Names incorporating Ferragamo Trademarks, nearly all of which wholly include the famous

FERRAGAMO® word mark, or a confusingly similar variant thereof in violation of the

AntiCybersquatting Consumer Protection Act; 15 U.S.C. § 1125(d)(1); and
        SO IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that pursuant to 15

U.S.C. § 1117(c)(2) and (d)(1) the Plaintiff be awarded statutory damages in the total amount of

$2,800,000 from the Defendants, to be assessed against each Defendant in the following liquidated

amount: $50,000 from each of the fifty-six (56) Defendants.

        IT IS FURTHER ORDERED THAT in whole or partial satisfaction of the judgment,

Plaintiff is entitled to any of the Defendants’ monies or property, wherever they may be found,

including funds in any accounts held by third party PayPal that are owned, used or controlled by

any of the Defendants; and

       IT IS FURTHER ORDERED THAT pursuant to 15 U.S.C. § 1116 the Defendants, and

their officers, agents, servants, employees, attorneys, and all those in active concert or participation

with them, are hereby PERMANENTLY ENJOINED from:

               a. Using any reproduction, counterfeit, copy, or colorable imitation of the

                   Ferragamo Trademarks for and in connection with any goods or their packaging

                   not authorized by Plaintiff;

               b. Engaging in any course of conduct likely to cause confusion, deception, or

                   mistake, or to injure Plaintiff’s business reputation or dilute the distinctive

                   quality of the Ferragamo Trademarks;

               c. Using any false description or representation, including words or other symbols

                   tending falsely to describe or represent Defendants’ unauthorized goods or their

                   packaging as being Plaintiff’s, or sponsored by or associated with Plaintiff, and

                   from offering such goods into commerce;

               d. Further infringing the Ferragamo Trademarks by manufacturing, producing,

                   distributing, circulating, selling, marketing, offering for sale, advertising,
   promoting, renting, displaying, or otherwise disposing of any products or their

   packaging not authorized by Plaintiff that bear any simulation, reproduction,

   counterfeit, copy, or colorable imitation of the Ferragamo Trademarks;

e. Using any simulation, reproduction, counterfeit, copy, or colorable imitation of

   the Ferragamo Trademarks in connection with the promotion, advertisement,

   display, sale, offering for sale, manufacture, production, circulation, or

   distribution of any Counterfeit Merchandise or its packaging in such fashion as

   to relate or connect, or tend to relate or connect, such products in any way to

   Plaintiff, or to any goods sold, manufactured, sponsored, approved by, or

   connected with Plaintiff;

f. Making any statement or representation whatsoever, or using any false

   designation of origin or false description, or performing any act, which may or

   is likely to lead the trade or public, or individual members thereof, to believe

   that any products manufactured, distributed, or sold by Defendants are in any

   manner associated or connected with Plaintiff, or are sold, manufactured,

   licensed, sponsored, approved, or authorized by Plaintiff;

g. Infringing the Ferragamo Trademarks or Plaintiff’s rights therein, or using or

   exploiting the Ferragamo Trademarks, or diluting the Ferragamo Trademarks;

h. Secreting, destroying, altering, removing, or otherwise dealing with the

   unauthorized products or any books or records that contain any information

   relating to the importing, manufacturing, producing, distributing, circulating,

   selling, marketing, offering for sale, advertising, promoting, renting, or
                   displaying of all Counterfeit Merchandise that infringes or dilutes the

                   Ferragamo Trademarks; and

               i. Effecting assignments or transfers, forming new entities or associations, or

                   utilizing any other device for the purpose of circumventing or otherwise

                   avoiding the prohibitions set forth in any Final Judgment or Order in this action;

                   and

               j. Creating, registering, using, linking, transferring, selling, exercising control

                   over, or otherwise owning the Domain Names, or any domain name that

                   incorporates, in whole or in part, any of the Ferragamo Trademarks, or any

                   confusingly similar variation thereof; and

       IT IS FURTHER ORDERED that the Internet Registry for each of the Domain Names

listed in Exhibit A attached hereto, permanently transfer the Domain Names to an Internet

Registrar of Plaintiff’s choice; and

       IT IS FINALLY ORDERED that Plaintiff shall complete service of this Order on the

Defendants by electronic mail to the addresses set forth in Exhibit B hereto, which Plaintiff has

demonstrated will provide adequate notice to the Defendants pursuant to Fed. R. Civ. P. 4(f)(3);

and

        Defendants are hereby given further notice that they shall be deemed to have actual notice

of the issuance and terms of such Permanent Injunction and any act by them or any one of them in

violation of any of the terms thereof may be considered and prosecuted as contempt of this Court.
SO ORDERED:



____________________________

Hon. J. Paul Oetken
United States District Court Judge


Date:   February 18, 2020
                            EXHIBIT A

                DEFENDANTS’ DOMAIN NAMES

1. adnike.com
2. offerbeltr.com
3. beltsoutletes.com
4. offercheapbelts.com
5. bamaoutletus.com
6. offerbelts.com
7. bnsale.com
8. buychinasupplier.com
9. buyme2016.com
10. china-direct-buy.com
11. china1factory.com
12. chinakicksoutlet.com
13. notgy.com
14. egetwholesale.com
15. factoryshoeswholesale.com
16. factorysneakers.com
17. fashion4show.com
18. fashionbagsriana.net
19. hotbrandseller.com
20. intrustshop.com
21. lovebagstrade.com
22. lovebrandshop.com
23. nicolestore.com
24. shoestradewholesale.com
25. sportshoeswholesale.net
26. sunnyshoesshop.com
27. wholesale1500.com
28. wholesaleshoescrafts.com
29. wosaky.com
30. cheapferragamobelts.com
31. cheerspiritstuff.com
32. forohoster.com
33. techhollywood.org
34. ferragamo-italia.com
35. ferragamo-sales.com
36. ferragamo-singapores.com
37. ferragamo-outlet.com
38. new-ferragamo.com
39. emiledanero.com
40. ferragamooutlet.org
41. ferragamosale.org
42. golots.net




                                8
43. ferragamo-shoes.net
44. salvatoreferragamoshop.com
45. ferragamoshoponline.com
46. salvatoreferragamoukshop.com
47. clearancesalvatoreferragamo.com
48. salvatoreferragamobelt.com
49. ferragamooutletitaly.com
50. ferragamobeltprice.com
51. 1ferragamo.net
52. salvatoreferragamo-sale.com
53. ferragamo-france.com
54. ferragamoprezzi.com
55. salvatoreferragamo-italia.com
56. ferragamo-chaussures.com
57. jandmfitness.com
58. watchemporio.com
59. thedotafm.com
60. replicashop6s.com
61. wowbestreplica.com
62. aaaareplicasunglasses.com
63. onestop798.com
64. hotshop66.com
65. gdcht.com
66. meitima.com
67. zhxst.com
68. freetimesale.com
69. gdhtp.com
70. miqiclothing.com
71. 1designerbelt.com
72. afterforeverwebseries.com
73. benzinoosales.com
74. chickenonelm.com
75. cindywiltcolville.com
76. eaglesoll.com
77. essenceofluxurys.com
78. greenchairsolutions.com
79. houstonsoriginal.com
80. imititationcheapprice.com
81. leanladiescamp.com
82. oolsell.com
83. replicaclass.com
84. labelpolo.net
85. carnevaledelraybeach.com
86. freddarlingstudio.com
87. murphybrookfieldbooks.com
88. plumberonthewayva.com




                                  9
89. sgonazalezp12.com
90. beldecatering.com
91. replicaferragamobelts.org
92. fakeferragamobelt.org
93. canneshotelstoday.com
94. toprepkicks.com
95. kellyzetler.com
96. trauma2.com
97. pharellwilliamshappy.com
98. rekhachakraborty.com
99. edutracerp.com
100.        7abagbag.com
101.        Danyalengineering.com




                                    10
                                   EXHIBIT B:

                       DEFENDANTS’ EMAIL ADDRESSES


1   chris200578@hotmail.com

    s200578@hotmail.com

    Sales@adnike.com

    thomas200578@hotmail.com

2   25886316@qq.com

    alofedddd@126.com

    olfeee@126.com

    xigen30901@126.com

3   akinsalexander1982@gmail.com

    ali_7@abv.bg

    CARUSEX@GMAIL.COM

    konstantinovicdragana@yahoo.com

    neargo18@yahoo.com

    rose_babakhanian@yahoo.com

4   3248597578@qq.com

    brandseller@hotmail.com

    chengxigang@outlook.com

    dorachenwholesale@qq.com

    egetfashion@aliyun.com

    factoryshoeswholesale@hotmail.com

    goodshoestrade@outlook.com

    intrustshop@hotmail.com

    lovebagstrade@hotmail.com




                                        11
     lovebrandshop@outlook.com

     newfashionhandbags@hotmail.com

     nicolestore88@hotmail.com

     polo@diyworld.com

     qiqifashionshop@hotmail.com

     shoestradewholesale@hotmail.com

     teenessentialz@yahoo.com

     topbrandbiz01@hotmail.com

     topbrandbiz01@hotmail.com

     wholesale1500@foxmail.com

     wholesale250@hotmail.com

     yongerjing@163.com

5    ferrari.zheng@gmail.com

     wosaky@qq.com

6    solo92315@163.com

7    wumeiyun668@gmail.com

8    dt14888@sohu.com

9    dcpserviceyou@gmail.com

     guaourenyuan805@163.com

     liuchunshan24689@hotmail.com

     yundongshoes@163.com

10   aceserviceonline@hotmail.com

     linyooo130@163.com

11   golots@gmail.com

     Golotsservice@gmail.com




                                       12
     i.zc@qq.com

     service@golots.com

12   dbcomment42@163.com

13   customercareteam@onlinestoreforsale.com

     helponlineforsaleshop@outlook.com

13   mrdavis944@outlook.com

14   bodfeo@163.com

     serviceonlineforhelp@hotmail.com

15   rush-kicks@hotmail.com

16   zzqtrade3@gmail.com

17   raudenbupfjdcnis@hotmail.com

17   damqlxugcom@hotmail.com

18   c1n16w@139.com

19   info@watchemporio.com

     support@watchemporio.com

20   vdf6892013@yeah.net

21   jonejihui@gmail.com

     lisadalia10@gmail.com

22   replicashop777@gmail.com

23   1016647465@qq.com

     myname@example.com

     Sherry.86urbanwear@msn.com

     trade-Lynn@hotmail.com

24   app@fr-fr.in

     lucas@fr-fr.in




                                         13
     nfl77shirley@hotmail.com

     nfl77shirley@yahoo.cn

     onestop999@yahoo.cn

     onestop999mary@hotmail.com

25   19868165@qq.com

     chinastarshop@hotmail.com

     e.g.abc@abc.com

     irdatacorp@gmail.com

     natureecommercecoltd@gmail.com

26   qiqicntrade@hotmail.com

27   business2customers@gmail.com

28   sishenlao497395@163.com

29   benzinoosales.com@contactprivacy.com

30   contact@privacyprotect.org

31   rongshua47605@yeah.net

32   contact@privacyprotect.org

33   chenxi0420944@sohu.com

34   jialunang4062840@163.com

35   dku5514896@yeah.net

36   perfectreplicastore@hotmail.com

     wang8223538@gmail.com

37   zhaoyijia7451297@163.com

38   1416676602@qq.com

     olsell@hotmail.com

     olselltrade@gmail.com




                                       14
39   Lisa1682011@hotmail.com

     yuming@yinsibaohu.aliyun.com

40   service@todaynic.com

41   tuzhang027495@163.com

42   ousonglaozhe1yc@163.com

43   jutun4410485@163.com

44   contact@privacyprotect.org

45   dun172624478@163.com

46   guala9193718@163.com

47   422804058@qq.com

48   yubiren7395175@163.com

49   814899675@qq.com

50   xia47206283951zr@163.com

51   hanggoucai73951b@163.com

52   zipunuo016406284@163.com

53   panshuitun8317@163.com

54   qzm8580409@yeah.net

55   bagbagseller@gmail.com

56   zu37043@139.com




                                    15
